This was an action on the case for personal injuries sustained by the plaintiff while in the employ of the defendant as a section hand. At the conclusion of the plaintiff’s testimony, upon motion, the presiding Justice ordered a non-suit, upon exceptions to which the case comes to this court.
We think the ruling was right. This action was brought under the Federal Employers’ Liability Act, and, as agreed, the only question involved is the negligence of the defendant. The negligence charged is that the defendant failed to properly instruct the plaintiff as to the manner of operating the new electric hand car and to inform him with respect to the danger incident to its operation.
A careful reading of the testimony, we think, clearly fails to show proof of any negligtence on the part of the defendant which tended to produce or even contribute to the accident which caused the plaintiff’s injury. We think about all that can be said with respect to what the testimony proves, is that it shows the hand car jumped the track and injured the plaintiff. We are unable to discover any causal relation between the want of instructions and the accident which injured the plaintiff. Exceptions overruled. Thomas D. Austin, for plaintiff. White & Carter, and Frank W. Butler, for defendant.